DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 06/15/2022, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant is continuing to argue the Inglese reference (See Remarks Pgs. 12-13).  It appears to the examiner that the applicant is attempting to argue what is not claimed in the current independent claims.  The independent claims in the preamble state the term “comprising”.  Therefore, the images of an inner periphery region of the object or an outer periphery region of the object need to be “comprised” within an image.  It also appears that the applicant desires for the image to contain only the inner periphery region of the object or an outer periphery region of the object.  This will need to be clarified in the claims.  As the claims currently stand, a piece of prior art must disclose capturing images at two different distances and performing image correction/focusing after each captured image.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 17 is unclear for the following reason.  Claim 17 states “wherein the fixation target is configured to remain visible independent of illumination and image capture by the first and second optical channels, and is synchronized with illumination of the first and second optical channels.”  The first bolded elements teach away or conflict with the second bolded elements.  Please clarify what is meant by “independent of illumination” because the fixation target is now dependent due to the synchronization.  For example, the published specification states in para. 0065, a fixation target may blink or synchronized with the illumination….the fixation target remains visible independent of illumination.  These two teach away from each other.  The examiner is unclear how to reject this claim and therefore will interpret that this claim means to state that the fixation target is both dependent on either a static fixation target (i.e. not dependent on illumination/image capture) and a dynamic fixation target (which pulses/synchronizes with the illumination/image capture).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that claim 23 repeats the same language from the second guidance limitation in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Inglese et al. (herein after will be referred to as Inglese (US 20150004558).

Regarding claim 1, Ranchod discloses
a method of aligning an imaging device with respect to an object, the imaging device comprising two or more optical channels, the method comprising: [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.]
aiming the two or more optical channels at corresponding overlapping zones of the object such that the two or more optical channels are oriented at different angles relative to each other and off-axis relative to a central axis of the imaging device;  and [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles.  The left and right cameras are off-axis relative to the center camera.]
guiding or focusing the imaging device relative to the object using composite images created by: combining separate images from the two or more optical channels,  [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.]
wherein the object is an eye.  [See Ranchod [Fig. 3] Imaging the retina.]
Ranchod does not explicitly disclose
performing initial guidance of the imaging device based on images captured of one of an inner periphery region of the object or an outer periphery region of the object, while the imaging device is disposed at a first distance from the object,
after the initial guidance, performing second guidance of the imaging device based on images captured of another one of the inner periphery region or the  outer periphery region of the object, as the imaging device is disposed at a different distance from the object unique from the first distance, and
after the second guidance, performing further guidance of the imaging device based on images of a cross-channel region of the object,
However, Inglese does disclose
performing initial guidance of the imaging device based on images captured of one of an inner periphery region of the object or an outer periphery region of the object, while the imaging device is disposed at a first distance from the object,  [See Inglese [0107] Focus depth for a panoramic image is determined automatically (i.e. via image processing).  Also, see 0106, calculating multiple layers (i.e. panoramic layers) at different focus depths (each panoramic layer comprise multiple objects and will comprise the inner periphery).  Also, see 0136, panoramic image at a determined layer.]
after the initial guidance, performing second guidance of the imaging device based on images captured of another one of the inner periphery region or the  outer periphery region of the object, as the imaging device is disposed at a different distance from the object unique from the first distance, and  [See Inglese [0107] Focus depth for a panoramic image is determined automatically (i.e. via image processing).  Also, see 0106, calculating multiple layers (i.e. panoramic layers) at different focus depths (each panoramic layer comprise multiple objects and will comprise the outer periphery).  Also, see 0136, panoramic image at a determined layer.]
after the second guidance, performing further guidance of the imaging device based on images of a cross-channel region of the object,  [See Inglese [0107] Focus depth for a panoramic image is determined automatically (i.e. via image processing) (i.e. final focus layer/depth comprisisng of panoramic layers is determined using the panoramic images/layers which comprise the stitched portions).  Also, see 0106, calculating multiple layers (i.e. panoramic layers) at different focus depths.  Also, see 0136, panoramic image at a determined layer.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Inglese, in order to improve upon focusing when dealing with panoramic images such that a panoramic image with the proper focus is achieved.
Regarding claim 2, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod discloses
further comprising centering the imaging device using images from outer and inner peripheries of fields of view of the optical channels. [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.  Therefore, this shows that the edges of the image are utilized in the post-hoc change of the composite image focal plane.]

Regarding claim 3, Ranchod (modified by Inglese) disclose the method of claim 2.  Furthermore, Ranchod discloses
wherein the images from the outer and inner peripheries are used to generate the composite images.  [See Ranchod [0057] Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.]

Regarding claim 4, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod discloses
wherein the imaging device is aligned using corneal reflections of illumination from the two or more optical channels.  [See Ranchod [Title] Retinal imaging device.  Also, see 0014, the position of light reflection artifacts generated are predicted when generating the composite image.]
 Regarding claim 6, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod discloses
wherein the two or more optical channels include a first and a second optical channel, and [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles.  The left and right cameras are off-axis relative to the center camera.]
wherein guiding or focusing the imaging device comprises: illuminating a cross-channel region of the first optical channel via the second optical channel;  and capturing one of the separate images as a cross-channel image of the cross-channel region of the first optical channel via the first optical channel while the second optical channel is illuminating the cross-channel region, wherein the cross-channel image is used to generate the composite images. [See Ranchod [0018] The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, Fig. 3, shows that the images will overlap.  Also, see 0057, Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.  Therefore, the overlap portion between images (i.e. the claimed cross-channel region) will be illuminated at different times when capturing overlapping zones of adjacent images when generating a composite image.]

 Regarding claim 7, Ranchod (modified by Inglese) disclose the method of claim 6.  Furthermore, Ranchod discloses
further comprising illuminating at least one of an outer and an inner periphery of a field of view of the first optical channel while the second optical channel illuminates the cross-channel region. [See Ranchod [0018] The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, Fig. 3, shows that the images will overlap.  Also, see 0057, Stitching multiple overlapping images by using overlapping zones of adjacent images to create the composite image.  Therefore, the overlap portion between images (i.e. the claimed cross-channel region) will be illuminated at different times when capturing overlapping zones of adjacent images when generating a composite image.  The inner and outer peripheries will inherently be included when illuminating the overlapping zones.]

Regarding claim 11, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod does not explicitly disclose
wherein guiding or focusing the imaging device comprises: performing final guidance or focusing based on a third set of the composite images representing at least a cross channel region of the eye as the imaging device is at the different distance away from the eye.
However, Inglese does disclose
wherein guiding or focusing the imaging device comprises: performing final guidance or focusing based on a third set of the composite images representing at least a cross channel region of the eye as the imaging device is at the different distance away from the eye. [See Inglese [0107] Focus depth for a panoramic image is determined automatically (i.e. via image processing) (i.e. final focus layer/depth comprisisng of panoramic layers is determined using the panoramic images/layers which comprise the stitched portions).  Also, see 0106, calculating multiple layers (i.e. panoramic layers) at different focus depths.  Also, see 0136, panoramic image at a determined layer.]
Applying the same motivation as applied in claim 1.

Regarding claim 14, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod discloses
wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of an eye and a second subset of the composite images representing an outer periphery region of the eye. [See Ranchod [Fig. 3] Three cameras with optical axis/channels overlapping and at different angles for capturing images of the eye.  Also, see 0003, Generating a composite image using multiple images.  Also, see 0018, The light sources are utilized at different times.  Also, Fig. 5, shows one illumination pathway and how it will overlap with the others (i.e. not shown).  Also, see Fig. 12, Display.]

Regarding claim 23, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod does not explicitly disclose
wherein the performing of the second guidance includes performing guidance of the imaging device based on images captured of at least one of the inner periphery region or the outer periphery region, as the imaging device is disposed at the different distance from the object.
However, Inglese does disclose
wherein the performing of the second guidance includes performing guidance of the imaging device based on images captured of at least one of the inner periphery region or the outer periphery region, as the imaging device is disposed at the different distance from the object.  [See Inglese [0107] Focus depth for a panoramic image is determined automatically (i.e. via image processing).  Also, see 0106, calculating multiple layers (i.e. panoramic layers) at different focus depths (each panoramic layer comprise multiple objects and will comprise the outer periphery).  Also, see 0136, panoramic image at a determined layer.]
Applying the same motivation as applied in claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Inglese (US 2015000455) and in further view of Lamba et al. (herein after will be referred to as Lamba) (US 20190059715).

Regarding claim 13, Ranchod (modified by Inglese) disclose the method of claim 1. Furthermore, Ranchod does not explicitly disclose
wherein guiding or focusing the imaging device comprises: performing the initial guidance based on a first set of the composite images representing at least cross channel regions of an eye as the imaging device is disposed at the first distance away from the eye;  and performing, as the further guidance, final guidance or focusing based on a second set of the composite images representing at least an outer periphery region of the eye as the imaging device is disposed at the second distance away from the eye closer than the first distance.
However, Lamba does disclose
wherein guiding or focusing the imaging device comprises: performing the initial guidance based on a first set of the composite images representing at least cross channel regions of an eye as the imaging device is disposed at the first distance away from the eye;  and performing, as the further guidance, final guidance or focusing based on a second set of the composite images representing at least an outer periphery region of the eye as the imaging device is disposed at the second distance away from the eye closer than the first distance.  [See Lamba [0016] A combination thereof….of focus stacking and stitching multiple images into a panoramic.  Therefore, this shows multiple panoramic images captured at different focus distances.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Inglese) to add the teachings of Lamba, in order to improve upon retinal imaging through focal stacking [See Lamba [0014]].

Claims 5, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Inglese (US 2015000455) and in further view of Greenwald) (US Patent 9,898,082).

Regarding claim 5, Ranchod (modified by Inglese) disclose the method of claim 4. Furthermore, Ranchod does not explicitly disclose
wherein a fixation target is located between the optical channels, the fixation target including a target for the eye to focus upon while the eye is imaged.  
However, Greenwald does disclose
wherein a fixation target is located between the optical channels, the fixation target including a target for the eye to focus upon while the eye is imaged.  [See Greenwald [Fig. 7] Display screen (701) located between cameras.  Also, see Fig. 5, fixation targets displayed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Inglese) to add the teachings of Greenwald, in order to incorporate a fixation target for imaging of the eye in the eye imaging apparatus of Ranchod.  This will improve upon images of the eye by instructing the user where to focus.

Regarding claim 17, Ranchod discloses an imaging device, comprising: 
a first optical channel including a first illumination source and a first image capturing device, the first optical channel set at a first off-axis position relative to a central axis of the imaging device; a second optical channel including a second illumination source and a second image capturing device, the second optical channel set at a second off-axis position relative to the central axis, the second off-axis position positioned such that the first optical channel and the second optical channel are directed towards corresponding overlapping zones in line with the central axis;  [See Ranchod [Fig. 3] Left and right cameras are offset with relative to a center camera and are positioned to view overlapping zones relative to the center camera.  Also, see 0010, the optical pathways are interspersed with illumination sources.]
a display;  [See Ranchod [Fig. 12] Display.]
one or more processors;  and one or more non-transitory computer-readable media containing instructions which, when executed, are configured to cause the imaging device to perform operations comprising: [See Ranchod [0061] CPU executes instructions stored in memory.]
capturing one or more images via the first image capturing device and the second image capturing device;  generating composite images using the captured images;  and [See Ranchod [0003] Generating a composite image using multiple images.]  
displaying the composite images while guiding or focusing the imaging device relative to an object to be imaged. [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.]
[See Ranchod [Fig. 3] Left and right cameras are offset with relative to a center camera and are positioned to view overlapping zones relative to the center camera.  Also, see 0010, the optical pathways are interspersed with illumination sources.]
Ranchod does not explicitly disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, wherein the fixation target is configured to remain visible independent of illumination and image capture by the first and second optical channels.
is synchronized with illumination of the first and second optical channels.
However, Greenwald does disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, [See Greenwald [Fig. 7] Display screen (701) located between cameras.  Also, see Fig. 5, fixation targets displayed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Greenwald, in order to incorporate a fixation target for imaging of the eye in the eye imaging apparatus of Ranchod.  This will improve upon images of the eye by instructing the user where to focus.
Ranchod (modified by Greenwald) do not explicitly disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, wherein the fixation target is configured to remain visible independent of illumination and image capture 
However, Klin does disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, wherein the fixation target is configured to remain visible independent of illumination and image capture [See Klin [0098] Static or dynamic fixation target.  In the case of static, this means that the target does not alter or change.  Also, see 0082, eye tracking in response to a stimulus displayed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Greenwald) to add the teachings of Klin, in order to improve upon imaging the eye by providing the system to have more flexibility in a fixation target by allowing the fixation target to either be static or dynamic based on the data collection to be desired [See Klin [0012]] and incorporating this fixation system into the retinal imaging system of Ranchod with the multiple optical channels.
Ranchod (modified by Greenwald and Klin) do not explicitly disclose
is synchronized with illumination of the first and second optical channels.  
However, Gramatikov does disclose
is synchronized with illumination of the first and second optical channels.  [See Gramatikov [0020] Fixation target, when the user looks at the fixation target, foveal fixation is detected….and in para. 0019, signals the presence of foveal fixation to the OCT subsystem, thus triggering data collection.  Also, in 0020, OCT system scans a beam of infrared light across the retina to capture its image.  Therefore, the OCT illumination is synchronized in time with the fixation target.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Greenwald and Klin) to add the teachings of Gramatikov, in order to synchronize the illumination/image capture with the dynamic fixation target that pulses such that proper images are captured.  Furthermore, see Gramatikov [0006] obtain OCT images during confirmed foveal fixation to improve eye imaging.

Regarding claim 19, Ranchod (modified by Greenwald, Klin and Gramatikov) disclose the imaging device of claim 17.  Furthermore, Ranchod discloses
further comprising a third optical channel aligned with the central axis. [See Ranchod [Fig. 3] Center camera and its optical pathway.]

Regarding claim 20, Ranchod (modified by Greenwald, Klin and Gramatikov) disclose the imaging device of claim 17.  Furthermore, Ranchod discloses
wherein the guiding or focusing is performed manually be a user of the imaging device.  [See Ranchod [0060] Display UI comprises control functions for focusing the imaging device.]

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Inglese (US 20150004558) and in further view of Cao et al. (herein after will be referred to as Cao) (US 20180012336).

Regarding claim 8, Ranchod (modified by Inglese) disclose the method of claim 6.  Furthermore, Ranchod discloses
further comprising: after capturing the cross-channel image, illuminating a second cross-channel region of the second optical channel via the first optical channel;  capturing a second cross-channel image of the second cross-channel region of the second optical channel via the second optical channel while the first optical channel is illuminating the second cross-channel region;  and [See examiners rejection above for claim 6.  This is merely duplication of parts by another camera/illumination source when dealing with overlap portions between multiple cameras.]
Ranchod does not explicitly disclose
generating a second composite image using the second cross-channel image.  
However, Cao does disclose
generating a second composite image using the second cross-channel image.  [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another or the claimed second composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Inglese) to add the teachings of Cao, in order to apply obvious image stitching techniques for generation of a 360 degree panoramic image.  This will improve upon the image generation by including a wider field of view of the subject to be imaged.

Regarding claim 9, Ranchod (modified by Inglese and Cao) disclose the method of claim 8.  Furthermore, Ranchod does not explicitly disclose
further comprising updating a display previously presenting one or more of the composite images to the second composite image to create a video on the display.  
However, Cao does disclose
further comprising updating a display previously presenting one or more of the composite images to the second composite image to create a video on the display.  [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another or the claimed second composite image.  Also, see Fig. 1, Display (120).  Also, see 0067, video.]
 Applying the same motivation as applied in claim 8.
Regarding claim 10, Ranchod (modified by Inglese and Cao) disclose the method of claim 9.  Furthermore, Ranchod does not explicitly disclose
further comprising repeatedly generating additional composite images and updating the display with the additional composite images, the updating the display creating a carousel effect as different regions of the video are updated based on which of the two or more optical channels captures sub-images contributing to the additional composite images.
However, Cao does disclose
further comprising repeatedly generating additional composite images and updating the display with the additional composite images, the updating the display creating a carousel effect as different regions of the video are updated based on which of the two or more optical channels captures sub-images contributing to the additional composite images. [See Cao [Fig. 7] Step (430) Stitch image N+1 into the panoramic image and S (445) repeat.  Therefore, each image stitched/added into the panoramic image will constitute another composite image.  Also, see Figs. 5-6, images are captured (and therefore stitched/displayed) in a circular manner (claimed carousel effect). Also, see Fig. 1, Display (120).  Also, see 0067, video.]
Applying the same motivation as applied in claim 8.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Inglese (US 20150004558) and in further view of Mustufa et al. (herein after will be referred to as Mustufa) (US 20190231459).
Regarding claim 15, Ranchod (modified by Inglese) disclose the method of claim 1.  Furthermore, Ranchod does not explicitly disclose
wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of the eye and an indirect graphic based on the outer periphery region of the eye.   
However, Mustufa does disclose
wherein guiding or focusing the imaging device comprises concurrently displaying both a first subset of the composite images representing cross channel regions of the eye and an indirect graphic based on the outer periphery region of the eye.   [See Mustufa [0041] Composite image of the eye including information fields located at the periphery of the image to include status information.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Inglese) to add the teachings of Mustufa, in order to include status information about the eye being imaged.  This will improve upon user feedback regarding information relevant to the eye being imaged.

Regarding claim 16, Ranchod (modified by Inglese and Mustufa) disclose the method of claim 15.  Furthermore, Ranchod does not explicitly disclose
wherein the indirect graphic includes at least one of status bars and a dot within a circle.
However, Mustufa does disclose
wherein the indirect graphic includes at least one of status bars and a dot within a circle. [See Mustufa [0041] Composite image of the eye including information fields located at the periphery of the image to include status information.]
Applying the same motivation as applied in claim 15.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 21 has incorporated limitations from cancelled claim 22 (which were objected to as allowable).  The prior art could not anticipate or render obvious the three guidance limitations (i.e. performing initial guidance..., performing secondary guidance…, performing final guidance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486